Title: To George Washington from Henry Knox, 28 July 1792
From: Knox, Henry
To: Washington, George



Sir
War department July 28th 1792

Since the letter I had the honor of transmitting the 21st instant I have received a letter from Governor Blount dated the 4th instant.
A meeting of the Cherokees at Estanaula had taken place which lasted from the 24th of June to the first of July at which the little Turkey and many other Chiefs were present but the Bloody Fellow and John Watts whom the Governor in his former letter styled “the Champions for peace” were absent—But most of the others who composed the delegation were present.
The dispositions manifested were friendly—a number of chiefs were selected to protect the boats who were to pass down the Tennasee with the goods designed for the conference to be held with the Chickasaws and Choctaws at Nashville.
But the little Turkey expressed considerable dissatisfaction at the line towards Cumberland alledging it to be the hunting grounds of the four Nations to wit—the Creeks—Cherokees—Choctaws and Chickasaws.
It is to be observed that this Man is the most influential chief of the Cherokees, and that he was neither at the Treaty of Hopewell in 1785 or Holstein in 1791—I have had some doubts whether that part of the line was agreeable to the opinion of the Cherokees generally—and it really appears to me that something will yet be to be arranged on that subject.
Some Indians supposed to be Creeks have committed several murders at Nashville, and have wounded General Robertson and his Son.
The Governor has had discretionary power to call forth such portions of Militia as he should judge expedient for the protection of the exposed parts of his government, and he has at different

periods actually called for five companies of militia most of which are now in service.
The Governor expected the Chickasaws and Choctaws to meet him at Nashville about the 25th instant.
The Goods for the conference at Nashville left Holstein under the charge of Mr Allison the 3rd instant under a proper escort, besides the Indian chiefs before mentioned.
The Governor and General Pickens were to set out for Nashville on the 5th instant to cross Cumberland Mountains escorted by some horse which he called out for the occasion.
The Governor has transmitted the affidavits of two Men recently from the Creek Country, tending to prove the interference of the Spanish Agent to prevent the Creeks from running the line—and also of some parties of Creeks making depredations on the Cumberland Settlements.
It would seem the Creeks consider the Cumberland settlers as intruders on the joint lands of the four Nations, and therefore they have a right to steal horses and in case of opposition to kill.
It is to be hoped the Governor may devise some measures to prevent the progress of those depredations and which lead to a general confusion and war with the Creeks and Cherokees—I shall write him by the way of Fort Pitt.
No information yet of Colonel Hardin or Major Trueman—General Wayne on the 20th gives information of some recent depredations by small parties on Ohio County.
About three hundred and twenty effectives of his troops had arrived.
The information of Recruits since the last Return is agreeable to the within.
The desertions of the troops on the march are excessive—Out of about three hundred and fifty, nearly fifty deserted from Reading to Fort Pitt.
General St Clair has returned from the Western parts of this state I have intimated to him your desire of his repairing to his Government but he says it will be extremely inconvenient to him to do it as he has a law suit to be tried in September next—He seems to think that it would not be proper or necessary for him to be present at the Trial of Ensign Morgan—He is to deliver me

his evidence in a week or ten days when I shall order Mr Morgan to join the Army for his trial. I have the honor to be with the highest Respect Your most obed. Servant

H. KnoxSecy of War.

